OVERNEAR, INC.

(FORMERLY KNOWN AS AWESOME LIVING, INC.)

AMENDED AND RESTATED

2010 STOCK OPTION, DEFERRED STOCK

AND

RESTRICTED STOCK PLAN

 

 

Section 1. General Purpose of Plan; Definitions.

 

(a) This plan is intended to implement and govern the Amended and Restated 2010
Stock Option, Deferred Stock and Restricted Stock Plan (the “Plan”) of Awesome
Living, Inc., now known as OverNear, Inc. (the “Company”).  The Plan was
originally adopted on October 1, 2010 by the Board of Directors as the 2010
Stock Option, Deferred Stock and Restricted Stock Plan and has been amended and
restated on the date set forth on the signature page.  The purpose of the Plan
is to enable the Company to obtain and retain competent, employees, personnel,
consultants and service providers who will contribute to the Company’s success
by their ability, ingenuity, industry and services, and to provide incentives to
such personnel, employees, consultants and service providers and will therefore,
inure to the benefit of all shareholders of the Company.

 

(b) For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(1) “Administrator” means the Board, or if the Board does not administer the
Plan, the Committee, in accordance with Section 2.

 

(2) “Award” means any award of Deferred Stock, Restricted Stock or Stock
Options.

 

(3) “Board” means the Board of Directors of the Company.

 

(4) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

 

(5) “Commission” means the Securities and Exchange Commission.

 

(6) “Committee” means the Compensation Committee of the Board, or any other
Committee the Board may subsequently appoint to administer the Plan.  If at any
time the Board shall administer the Plan, then the functions of the Committee
specified in the Plan shall be exercised by the Board.

 

(7) “Company” means OverNear, Inc., a corporation organized under the laws of
Nevada and its Subsidiaries (or any successor corporation).

 

(8) “Deferred Stock” means an award made granted pursuant to Section 6 below of
the right to receive Stock at the end of a specified deferral period.

 

(9) “Disability” means permanent and total disability as determined under the
Company’s disability program or policy, or if such disability program or policy
does not exist, then any disability that renders an Eligible Participant unable
to serve the Company in the capacity for which such Eligible Participant served
immediately prior to such disability.

 

(10) “Effective Date” shall mean the date provided pursuant to Section 15.

 

(11) “Eligible Participant” means an employee, consultant, advisor, service
provider, director (including non-employee director), or Officer of the Company,
eligible to participate in the Plan pursuant to Section 4, provided however in
the case of a consultant or service provider, such person is (i) a natural
person (ii) provides bona fide services to the Company, and (iii) the services
are not in connection with the offer or sale of securities in a capital–raising
transaction and do not directly or indirectly promote or maintain a market in
the Company’s securities.

 

 

 

(12) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(13) “Fair Market Value” means, as of any given date, with respect to any Awards
granted hereunder, at the discretion of the Administrator and subject to such
limitations as the Administrator may impose, (A) the closing sales price of the
Stock on such date, or (B) the average of the closing sales price of the Stock
on each day on which the Stock was traded over a period of up to twenty trading
days immediately prior to such date, or (C) if the Stock is not publicly traded,
the fair market value of the Stock as otherwise determined by the Administrator
in the good faith exercise of its discretion.  

 

(14) “Incentive Stock Option” means any Stock option intended to be designated
as an “incentive stock option” within the meaning of Section 422 of the Code.

 

(15) “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, including any Stock Option that provides (as of the time
such option is granted) that it will not be treated as an Incentive Stock
Option.

 

(16) “Officer” means the Chief Executive Officer, Chairman of the Board,
President, Chief Financial Officer, Chief Accounting Officer, Chief Operating
Officer, any vice president in charge of a principal business function (such as
sales, administration or finance) and any other person who performs similar
policy-making functions for the Company.

 

(17) “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

(18) “Participant” means any Eligible Participant selected by the Administrator
pursuant to the Administrator’s authority in Section 2 below to receive grants
of Stock Options or Awards or any combination of the foregoing.  

 

(19) “Restricted Period” means the period set by the Administrator as it
pertains to Deferred Stock or Restricted Stock awards pursuant to Section 6.

 

(20) “Restricted Stock” means an award of shares of Stock granted pursuant to
Section 6 subject to restrictions that will lapse with the passage of time or
upon the attainment of performance objectives, or in consideration of services,
in which case if the shares are registered under Form S-8 and are fully vested
as determined by the Administrator, no restrictions shall be applicable with
respect to such shares.

 

(21) “Securities Act” means the Securities Act of 1933, as amended.

 

(22) “Stock” means the Common Stock, $0.001 par value, of the Company.

 

(23) “Stock Option” means an option to purchase shares of Stock granted pursuant
to Section 5.

 

(24) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
(other than the last corporation) in the unbroken chain owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.

2

 

 

Section 2. Administration.

 

(a) The Plan shall be administered by the Board or by a Committee appointed by
the Board, which shall serve at the pleasure of the Board; provided, however,
that if the Stock is registered under Section 12 of the Securities Act and if
the Committee does not consist solely of “Non-Employee Directors,” as defined in
Rule 16b-3 as promulgated by the Commission under the Exchange Act, and as such
Rule may be amended from time to time, or any successor definition adopted by
the Commission, then the Plan shall be administered, and each grant shall be
approved, by the Board.

 

(b) The Administrator shall have the power and authority to grant to Eligible
Participants, pursuant to the terms of the Plan: (i) Stock Options, (ii)
Deferred Stock, (iii) Restricted Stock, or (iv) any combination of the
foregoing. In particular, the Administrator shall have the authority:

 

(1) to select those employees of the Company and others who are Eligible
Participants;

 

(2) to determine whether and to what extent Stock Options, Deferred Stock,
Restricted Stock or a combination of the foregoing, are to be granted to
Eligible Participants;

 

(3) to determine the number of shares of Stock to be covered by each such Award;

 

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any such Award including, but not limited to, (i) the restricted
period applicable to Deferred Stock or Restricted Stock awards, (ii) the date or
dates on which restrictions applicable to such Deferred Stock or Restricted
Stock shall lapse during such period, and (iii) when and in what increments
shares covered by Stock Options may be purchased; and

 

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing the Stock
Options, Deferred Stock, Restricted Stock or any combination of the foregoing.

 

(c) The Administrator shall have the authority, in its discretion, to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall from time to time deem advisable; to interpret the terms
and provisions of the Plan and any Award issued under the Plan (and any
agreements relating thereto); and to otherwise supervise the administration of
the Plan.

 

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final and binding on all persons, including the Company, any
future Subsidiaries or Parent Corporation and the Participants.

 

Section 3. Stock Subject to Plan.

 

(a) The total number of shares of Stock reserved and available for issuance
under the Plan shall be 25,000,000 shares subject to annual increase in the sole
discretion of the Board up to an amount equal to 100% of the then outstanding
fully diluted shares of Common Stock of the Company.  Such shares shall consist
of authorized but unissued shares of Common Stock.

 

(b) To the extent that (i) a Stock Option expires or is otherwise terminated
without being exercised or (ii) any shares of Stock subject to any Deferred
Stock or Restricted Stock award granted hereunder are forfeited, such shares
shall again be available for issuance in connection with future Awards under the
Plan.  If any shares of Stock have been pledged as collateral for indebtedness
incurred by a Participant in connection with the exercise of a Stock Option and
such shares are returned to the Company in satisfaction of such indebtedness,
such shares shall again be available for issuance in connection with future
Awards under the Plan.

 

(c) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Stock, an
appropriate substitution or adjustment shall be made in (i) the aggregate number
of shares reserved for issuance under the Plan, and (ii) the kind, number and
option price of shares subject to outstanding Stock Options or Awards granted
under the Plan as may be determined by the Administrator, in its sole
discretion, provided that the number of shares subject to any Award shall always
be a whole number.  Such other substitutions or adjustments shall be made as may
be determined by the Administrator, in its sole discretion; provided, however,
that with respect to Incentive Stock Options, such adjustment shall be made in
accordance with Section 424 of the Code.  

3

 

 

Section 4. Eligibility.

 

Officers and other employees, directors and consultants and advisors of the
Company, who are responsible for or contribute to the management, growth and/or
profitability of the business of the Company and service providers shall be
eligible to be granted Non-Qualified Stock Options, Deferred Stock or Restricted
Stock awards hereunder.  Officers and other employees of the Company shall also
be eligible to be granted Incentive Stock Options hereunder.  The Participants
under the Plan shall be selected from time to time by the Administrator, in its
sole discretion, from among the persons recommended by the senior management of
the Company, and the Administrator shall determine, in its sole discretion, the
number of shares covered by each Award.

 

Section 5. Stock Options for Eligible Employees.

 

(a) Stock Options may be granted alone or in addition to other Awards granted
under the Plan.  Any Stock Option granted under the Plan shall be in such form
as the Administrator may from time to time approve, and the provisions of Stock
Option awards need not be the same with respect to each Optionee. Recipients of
Stock Options shall enter into a stock option agreement with the Company, in
such form as the Administrator shall determine, which agreement shall set forth,
among other things, the exercise price of the option, the term of the option and
provisions regarding exercisability of the option granted thereunder.

 

(b) The Stock Options granted under the Plan may be of two types: (x) Incentive
Stock Options and (y) Non-Qualified Stock Options.  

 

The Administrator shall have the authority under this Section 5 to grant any
Optionee Incentive Stock Options, Non-Qualified Stock Options, or both types of
Stock Options; provided, however, that Incentive Stock Options may not be
granted to any individual who is not an employee of the Company.  To the extent
that any Stock Option does not qualify as an Incentive Stock Option, it shall
constitute a separate Non-Qualified Stock Option.  More than one option may be
granted to the same Optionee and be outstanding concurrently hereunder.

 

(c) Stock Options granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall, in its sole
discretion, deem desirable:

 

(i) Option Price. The option price per share of Stock purchasable under an
Incentive Stock Option shall be determined by the Administrator, in its sole
discretion, at the time of grant but shall be not less than 100% of the Fair
Market Value of the Stock on such date.  The option price per share of Stock
purchasable under a Non-Qualified Stock Option may be less than 100% of such
Fair Market Value as determined by the Administrator.  If an employee owns or is
deemed to own (by reason of the attribution rules applicable under Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company and an Incentive Stock Option is granted to such employee,
the option price of such Incentive Stock Option (to the extent required by the
Code at the time of grant) shall be no less than 110% of the Fair Market Value
of the Stock on the date such Incentive Stock Option is granted.  

 

(ii) Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than ten years
after the date such Stock Option is granted; provided, however, that if an
employee owns or is deemed to own (by reason of the attribution rules of Section
424(d) of the Code) more than 10% of the combined voting power of all classes of
stock of the Company or any future Parent Corporation or any future Subsidiary
and an Incentive Stock Option is granted to such employee, the term of such
Incentive Stock Option (to the extent required by the Code at the time of grant)
shall be no more than five years from the date of grant.

4

 

 

(iii) Exercisability.  Stock Options shall be exercisable as determined by the
Administrator or immediately for shares of Restricted Stock, if the
Administrator so determines, which shall be subject to the provisions of Section
6 below, and subject to such terms and conditions as shall be determined by the
Administrator at or after grant; provided, however, that such Stock Options
shall in any case vest at least 20% per year over the five-year period
commencing from the date of grant.  To the extent not exercised, installments
shall accumulate and be exercisable in whole or in part at any time after
becoming exercisable but not later than the date the Stock Option expires.  The
Administrator may provide, in its discretion, that any Stock Option shall be
exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time in whole or in part based on such
factors as the Administrator may determine in its sole discretion.

 

(iv) Method of Exercise.  Subject to Subsection 5(c)(iii), Stock Options may be
exercised in whole or in part at any time during the option period by giving
written notice of exercise to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price in cash or its
cash equivalent, as determined by the Administrator.  The Administrator may, in
its sole discretion, accept payment in whole or in part on behalf of the Company
(i) in the form of unrestricted Stock already owned by the optionee, or, in the
case of the exercise of a Non-Qualified Stock Option, Restricted Stock subject
to an Award hereunder (based, in each case, on the Fair Market Value of the
Stock on the date the option is exercised), (ii) by cancellation of any
indebtedness owed by the Company to the optionee, (iii) by a full recourse
promissory note executed by the optionee, (iv) by requesting that the Company
withhold whole shares of Common Stock then issuable upon exercise of the Stock
Option (based on the Fair Market Value of the Stock on the date the option is
exercised), (v) by arrangement with a broker which is acceptable to the
Administrator where payment of the option price is made pursuant to an
irrevocable direction to the broker to deliver all or part of the proceeds from
the sale of the shares underlying the option to the Company, or (vi) by any
combination of the foregoing; provided, however, that in the case of an
Incentive Stock Option, the right to make payment in the form of already owned
shares may be authorized only at the time of grant.  Any payment in the form of
stock already owned by the optionee may be effected by use of an attestation
form approved by the Administrator.  If payment of the option exercise price of
a Non-Qualified Stock Option is made in whole or in part in the form of
Restricted Stock, the shares received upon the exercise of such Stock Option (to
the extent of the number of shares of Restricted Stock surrendered upon exercise
of such Stock Option) shall be restricted in accordance with the original terms
of the Restricted Stock award in question, except that the Administrator may
direct that such restrictions shall apply only to that number of shares equal to
the number of shares surrendered upon the exercise of such option.  An optionee
shall generally have the rights to dividends and other rights of a shareholder
with respect to shares subject to the option only after the optionee has given
written notice of exercise, has paid in full for such shares, and, if requested,
has given the representation described in paragraph (a) of Section 10.

 

(d) The Administrator may require the voluntary surrender of all or a portion of
any Stock Option granted under the Plan as a condition precedent to a grant of a
new Stock Option.  Subject to the provisions of the Plan, such new Stock Option
shall be exercisable at the price, during such period and on such other terms
and conditions as are specified by the Administrator at the time the new Stock
Option is granted; provided, however, that should the Administrator so require,
the number of shares subject to such new Stock Option shall not be greater than
the number of shares subject to the surrendered Stock Option.  Upon their
surrender, the Stock Options shall be canceled and the shares previously subject
to such canceled Stock Options shall again be available for grants of Stock
Options and other Awards hereunder.

 

(e) Subject to the restrictions, if any are applicable of Section 402 of the
SARBANES-OXLEY Act of 2002, the Company may make loans available to Stock Option
holders in connection with the exercise of outstanding options granted under the
Plan, as the Administrator, in its discretion, may determine.  Such loans shall
(i) be evidenced by promissory notes entered into by the Stock Option holders in
favor of the Company, (ii) be subject to the terms and conditions set forth in
this paragraph and such other terms and conditions, not inconsistent with the
Plan, as the Administrator shall determine, (iii) bear interest, if any, at such
rate as the Administrator shall determine and (iv) be subject to Board approval.
 In no event may the principal amount of any such loan exceed the sum of (x) the
exercise price less the par value of the shares of Stock covered by the option,
or portion thereof, exercised by the holder and (y) any Federal, state, and
local income tax attributable to such exercise.  The initial term of the loan,
the schedule of payments of principal and interest under the loan, the extent to
which the loan is to be with or without recourse against the holder with respect
to principal or interest and the conditions upon which the loan will become
payable in the event of the holder’s termination of employment shall be
determined by the Administrator; provided, however, that the term of the loan,
including extensions, shall not exceed seven (7) years.  Unless the
Administrator determines otherwise, when a loan is made, shares of Common Stock
having a Fair Market Value at least equal to the principal amount of the loan
shall be pledged by the holder to the Company as security for payment of the
unpaid balance of the loan, and such pledge shall be evidenced by a pledge
agreement, the terms of which shall be determined by the Administrator, in its
discretion; provided, however, that each loan shall comply with all applicable
laws, regulations and rules of the Board of Governors of the Federal Reserve
System and any other governmental agency having jurisdiction.

5

 

 

(f) No Stock Option shall be transferable by the optionee otherwise than by will
or by the laws of descent and distribution or as permitted in Form S-8 under the
Securities Act of 1933.  Incentive Stock Options shall be exercisable, during
the optionee’s lifetime, only by the optionee.

 

(g) If an optionee’s employment with the Company, terminates by reason of death
or Disability, the Stock Option may thereafter be immediately exercised, to the
extent then exercisable (or on such accelerated basis as the Administrator shall
determine at or after grant), by the legal representative of the optionee, by
the legal representative of the estate of the optionee, or by the legatee of the
optionee under the will of the optionee, for a period of at least six (6) months
from the date of such death or disability. In the event of a termination of
employment by reason of Disability, if an Incentive Stock Option is exercised
after the expiration of the exercise periods that apply for purposes of Section
422 of the Code, such Stock Option shall thereafter be treated as a
Non-Qualified Stock Option.

 

(h) Except as otherwise provided in this paragraph or otherwise determined by
the Administrator, if an optionee’s employment with the Company, terminates for
any reason other than death or Disability, the optionee must exercise his or her
Stock Options within ninety (90) days from the date of such termination.  If the
optionee does not exercise his or her Stock Options within this ninety (90) day
period, the Stock Options automatically terminate, and such Stock Options become
null and void.   

 

(i) To the extent that the aggregate Fair Market Value (determined as of the
date the Incentive Stock Option is granted) of the shares of Stock with respect
to which Incentive Stock Options granted to an optionee under this Plan and all
other option plans of the Company, any future Parent Corporation and any future
Subsidiary become exercisable for the first time by the optionee during any
calendar year exceeds $100,000, such Stock Options shall be treated as
Non-Qualified Stock Options.

 

Section 6. Deferred Stock and Restricted Stock.

 

(a) Deferred Stock and Restricted Stock awards may be issued to Eligible
Participants either alone or in addition to other Awards granted under the Plan.
 The Administrator shall determine the Eligible Participants, and the time or
times at which grants of Deferred Stock or Restricted Stock awards shall be
made; the number of shares to be awarded; the price, if any, to be paid by the
recipient or the consideration in the form of services to be received by the
Company, in return for  Deferred Stock or Restricted Stock awards; the
Restricted Period (as defined in paragraph 6(c) hereof) applicable to Deferred
Stock or Restricted Stock awards; the performance objectives applicable to
Deferred Stock or Restricted Stock awards if any; the date or dates on which
restrictions applicable to such Deferred Stock or Restricted Stock awards shall
lapse during such Restricted Period; and all other conditions of the Deferred
Stock or Restricted Stock awards.  The Administrator may also condition the
grant of Deferred Stock or Restricted Stock awards upon the exercise of Stock
Options, or upon such other criteria as the Administrator may determine, in its
sole discretion.  The provisions of Deferred Stock or Restricted Stock awards
need not be the same with respect to each recipient.

 

(b) The prospective recipient of a Deferred Stock or Restricted Stock award
shall not have any rights with respect to such Award, unless and until such
recipient has executed an agreement evidencing the Award (a “Deferred Stock
Award Agreement” or “Restricted Stock Award Agreement” as appropriate) and has
delivered a fully executed copy thereof to the Company, within a period of ten
days (or such other period as the Administrator may specify) after the Award
date.

 

Except as provided below in this paragraph (b) of Section 6, each Participant
who is awarded Restricted Stock shall be issued a stock certificate in respect
of such shares of Restricted Stock; and (ii) such certificate shall be
registered in the name of the Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form to the extent applicable:

6

 

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of
OverNear, Inc. Amended and Restated 2010 Stock Option, Deferred Stock and
Restricted Stock Plan and a Restricted Stock Award Agreement entered into
between the registered owner and OverNear, Inc.  Copies of such Plan and
Agreement are on file in the offices of OverNear, Inc.”

 

The Company shall require that the stock certificates evidencing such shares be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and, as a condition of any Restricted Stock award, the Participant shall
have delivered a stock power, endorsed in blank, relating to the Stock covered
by such Award, provided however if the shares of registered under Form S-8 and
are fully vested, as determined by the Administrator, no legend need appear on
the certificates.

 

With respect to Deferred Stock awards, at the expiration of the Restricted
Period, or where no registration is applicable as determined by the
Administrator, stock certificates in respect of such shares of Deferred Stock
shall be delivered to the Participant, or his legal representative, in a number
equal to the shares of Stock covered by the Deferred Stock award.

 

(c) The Deferred Stock or Restricted Stock awards granted pursuant to this
Section 6 shall be subject to the following restrictions and conditions if the
Administrator elects to impose such restrictions:

 

(i) Subject to the provisions of the Plan and the Deferred Stock or Restricted
Stock Award Agreements, during such period as may be set by the Administrator
commencing on the grant date (the “Restricted Period”), the Participant shall
not be permitted to sell, transfer, pledge or assign shares of Deferred Stock or
Restricted Stock awarded under the Plan, except by gift for estate and tax
planning purposes to family members and in conformity with the restrictions
applicable to such shares under this Plan.  The Administrator may, in its sole
discretion, provide for the lapse of such restrictions in installments or may
waive any such restrictions altogether and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Administrator may determine, in its sole discretion, including, but not
limited to, the attainment of certain performance related goals, the commitment
by a service provider to provide services, the Participant’s termination, death
or Disability.

 

(ii) Except as provided in paragraph (c)(i) of this Section 6, the Participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a shareholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon during the Restricted Period. With
respect to Deferred Stock awards, the Participant shall generally not have the
rights of a shareholder of the Company, including the right to vote the shares
during the Restricted Period; provided, however, that dividends declared during
the Restricted Period with respect to the number of shares covered by a Deferred
Stock award shall be paid to the Participant.  Certificates for shares of
unrestricted Stock shall be delivered to the Participant promptly after, and
only after, the Restricted Period shall expire without forfeiture in respect of
such shares of Deferred Stock or Restricted Stock, except as the Administrator,
in its sole discretion, shall otherwise determine.

 

(iii) Subject to the provisions of the Deferred Stock or Restricted Stock Award
Agreement and this Section 6, upon termination of employment for any reason
during the Restricted Period, all shares subject to any restriction as of the
date of such termination shall be forfeited by the Participant, and the
Participant shall only receive the amount, if any, paid by the Participant for
such Deferred Stock or Restricted Stock, plus simple interest on such amount at
the rate of 8% per year provided however that unless otherwise provided by the
Administrator, either at the time of grant or thereafter, (or unless provided
otherwise in the employment or other agreement, if any) Restricted Stock shall
be free of the forfeiture provision as determined by the Administrator, provided
further that in the event of a Change of Control, the provisions of Section 9
shall apply.

7

 

 

Section 7. Amendment and Termination.

 

(a) The Board may amend, alter or discontinue the Plan and it is contemplated
that when the Company registers under Section 12(g) of the Securities and
Exchange Act of 1934, that the Board may adopt amendments to the Plan to enable
compliance with Section 16(b) of said Act, but no amendment, alteration, or
discontinuation shall be made that would impair the rights of the Participant
under any Award theretofore granted without such Participant’s consent, or that
without the approval of the shareholders (as described below) would:

 

(i) except as provided in Section 3, increase the total number of shares of
Stock reserved for the purpose of the Plan;

 

(ii) change the employees or class of employees eligible to participate in the
Plan;

 

(iii) extend the maximum option period under Section 5 of the Plan.

 

(b) Notwithstanding the foregoing, shareholder approval under this Section 7
shall only be required at such time and under such circumstances as shareholder
approval would be required under applicable federal and state laws, regulations
and exchange requirements.

 

(c) The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 3, no such amendment
shall impair the rights of any holder without his or her consent.

 

Section 8. Unfunded Status of Plan.

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant or
optionee by the Company, nothing contained herein shall give any such
Participant or optionee any rights that are greater than those of a general
creditor of the Company.

 

Section 9. Change of Control.

 

The following acceleration and valuation provisions shall apply in the event of
a “Change of Control”, as defined in paragraph (b) of this Section 9:

 

(a) In the event of a “Change of Control,” unless otherwise determined by the
Administrator or the Board in writing at or after grant (including under any
individual agreement), but prior to the occurrence of such Change of Control;

 

(i) the restrictions applicable to any Restricted Stock or Deferred Stock awards
under the Plan shall lapse, and such shares and all outstanding Awards,
including but not limited to all outstanding Stock Options, shall be deemed
fully vested;

 

(ii) any indebtedness incurred pursuant to paragraph (e) of Section 5 above
shall be forgiven and the collateral pledged in connection with any such loan
shall be released; and

 

(iii) the value of all outstanding Stock Options, Restricted Stock and Deferred
Stock awards shall, to the extent determined by the Administrator at or after
grant, be cashed out by a payment of cash or other property, as the
Administrator may determine, on the basis of the “Change of Control Price” (as
defined in paragraph (c) of this Section 9) as of the date the Change of Control
occurs or such other date as the Administrator may determine prior to the Change
of Control.

 

(b) For purposes of paragraph (a) of this Section 9, a “Change of Control” shall
be deemed to have occurred if:

8

 

 

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company; any trustee or other fiduciary holding
securities under an employee benefit plan of the Company; or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the Stock of the Company) is or becomes
after the Effective Date the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or any securities
acquired directly from the Company or its affiliates) representing 50% or more
of the combined voting power of the Company’s then outstanding securities; or

 

(ii) during any period of two consecutive years (not including any period prior
to the Effective Date or prior to the time of registration of the Company’s
Stock under Section 12 of the Securities Act), individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this paragraph
(b) of Section 9) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

 

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 75%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities (C) a
merger to effect a change of domicile; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(c) For purposes of this Section 9, “Change of Control Price” means the higher
of (i) the highest price per share paid or offered in any transaction related to
a Change of Control of the Company or (ii) the highest price per share paid in
any transaction reported on the exchange or national market system on which the
Stock is listed, at any time during the preceding sixty day period as determined
by the Administrator, except that, in the case of Incentive Stock Options such
price shall be based only on transactions reported for the date on which the
Administrator decides to cash out such options.

 

Section 10. General Provisions.

 

(a) Each person purchasing shares pursuant to a Stock Option represents and
agrees with the Company that such person is acquiring the shares for his own
account without a view to distribution thereof.  The certificates for such
shares may include any legend that the Administrator deems appropriate to
reflect any restrictions on transfer.

 

All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Commission, any stock exchange upon which the Stock is then listed, and any
applicable Federal or state securities law, and the Administrator may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions.

 

(b) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

 

(c) Each Participant shall, no later than the date as of which the value of an
Award first becomes includable in the gross income of the Participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Award.  The obligations of the Company under the Plan shall be conditional on
the making of such payments or arrangements, and the Company (and, where
applicable, its Subsidiaries) shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.

9

 

 

(d) No member of the Board or the Administrator, nor any officer or employee of
the Company acting on behalf of the Board or the Administrator, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Administrator and each and any officer or employee of the Company acting on
their behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination or
interpretation.

 

(e) This Plan is purely voluntary on the part of the Company, and while the
Company hopes to continue it indefinitely, the continuance of the Plan shall not
be deemed to constitute a contract between the Company and any employee, or to
be consideration for or a condition of the employment of any employee.  Nothing
contained in the Plan shall be deemed to give any employee the right to be
retained in the employ of the Company, any future Subsidiaries, or any future
Parent Corporation to interfere with the right of the Company to discharge or
retire any employee thereof at any time. No employee shall have any right to or
interest in Stock Options, Restricted Stock, or Deferred Stock, authorized
hereunder prior to the grant of such a Stock Option or other award described
herein to such employee, and upon such grant he or she shall have only such
rights and interests as are expressly provided herein, subject, however, to all
applicable provisions of the Company’s Articles of Incorporation, as the same
may be amended from time to time.

 

(f) In the event of a stock split, the per share exercise price of Options
granted hereunder and number of shares covered by the Option grant shall be
adjusted proportionately as follows:  in the event of a split, the price shall
be reduced proportionately and the number of shares increased proportionately;
in the event of a reverse split, the price shall be increased proportionately
and the number of shares covered by the Option reduced proportionately.

 

Section 11. Specific Performance.

 

The Stock Options granted under this Plan and the Shares issued pursuant to the
exercise of such Stock Options cannot be readily purchased or sold in the open
market, and, for that reason among others, the Company and its shareholders will
be irreparably damaged in the event that this Plan is not specifically enforced.
 In the event of any controversy concerning the right or obligation to purchase
or sell any such Option or Optioned Stock, such right or obligation shall be
enforceable in a court of equity by a decree of a specific performance.  Such
remedy shall, however, be cumulative and not exclusive, and shall be in addition
to any other remedy which the parties may have.

 

Section 12. Invalid Provision.

 

In the event that any provision of this Plan is found to be invalid or otherwise
unenforceable under any applicable law, such invalidity or unenforceability
shall not be construed as rendering any other provisions contained herein
invalid or unenforceable, and all such other provisions shall be given full
force and effect to the same extent as though the invalid unenforceable
provision was not contained herein.

 

Section 13. Applicable Law.

 

This Plan shall be governed by and construed in accordance with the laws of the
State of California, or the laws of the state of any successor corporation.

 

Section 14. Successors and Assigns.

 

This Plan shall be binding on and inure to the benefit of the Company and the
employees to whom an Option is granted hereunder, and such employees’ heirs,
executors, administrators, legatees, personal representatives, assignees and
transferees and any successor corporation who assumes this Plan.

10

 

 

Section 15. Effective Date of Plan.

 

The Plan became effective on October 1, 2010 (the “Effective Date”).
 Shareholder approval of the plan shall be obtained within 12 months from the
Effective Date.

 

Section 16. Term of Plan.

 

No Stock Option, Deferred Stock or Restricted Stock award shall be granted
pursuant to the Plan on or after the tenth anniversary of the Effective Date,
but Awards theretofore granted may extend beyond that date.

 

Section 17. Annual Financial Statements.

 

If required by federal or state law, the Company shall deliver annual financial
statements to each employee granted a Stock Option, Deferred Stock or Restricted
Stock hereunder until such Award expires or is otherwise canceled.

 

Section 18. Disclosure Requirements

 

In the event the aggregate offering price of securities subject to outstanding
options plus the offering price of securities sold in the preceding twelve (12)
months, as a result of Awards issued under this Plan, exceeds $5,000,000, the
Company shall deliver the following disclosure documents to the Participant or
optionee within a reasonable period of time before the applicable date of
exercise, conversion or sale:

 

(a) A summary of the material terms of this Plan;

 

(b) Information about the risks associated with purchasing the shares of stock
in the Company; and

 

(c) Financial statements as of a date no more than 180 days before the sale of
securities pursuant to this Section 19.

 

Section 19. Additional Information

 

Additional information regarding the Plan and its administrators may be obtained
from the Company at 9595 Wilshire Blvd., Suite 900, Beverly Hills, CA 90212,
Attention:  Fred E. Tannous, CEO & CFO.  Participants under this Plan shall have
available without charge, upon written or oral request, the documents
incorporated by reference in Item 3 of Part II of the registration statement on
Form S-8 as filed with the Securities and Exchange Commission and such documents
are incorporated in the Section 10(a) prospectus.  Participants under this Plan
shall also have available under this Plan, without charge, upon written or oral
request, of other documents required to be delivered to employees pursuant to
Rule 428(b) of the Rules of the Securities and Exchange Commission under the
Securities Act of 1933.  All such requests shall be made at the address set
forth in this paragraph, or at the phone number set forth in this paragraph,
attention:  Fred E. Tannous.

11

 

 

IN WITNESS WHEREOF, pursuant to the due authorization and adoption of this Plan
by the Board on the day and year first above written, the Company has caused
this Plan to be duly executed by its duly authorized officers.

 

DATED: July 1, 2011

 

  OVERNEAR, INC.         By:        [image_001.gif]                    Fred E.
Tannous, Chief Financial Officer

 



12

 

